Name: 88/42/EEC: Commission Decision of 21 December 1987 authorizing the Italian Republic to apply intra- Community surveillance to imports of textile products falling within category 3, originating in Pakistan, which have been put into free circulation in the Community (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  leather and textile industries;  trade policy;  Asia and Oceania
 Date Published: 1988-01-28

 Avis juridique important|31988D004288/42/EEC: Commission Decision of 21 December 1987 authorizing the Italian Republic to apply intra- Community surveillance to imports of textile products falling within category 3, originating in Pakistan, which have been put into free circulation in the Community (Only the Italian text is authentic) Official Journal L 023 , 28/01/1988 P. 0027 - 0027*****COMMISSION DECISION of 21 December 1987 authorizing the Italian Republic to apply intra-Community surveillance to imports of textile products falling within category 3, originating in Pakistan, which have been put into free circulation in the Community (Only the Italian Text is authentic) (88/42/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having reard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, AHaving regard to Commission Decision 87/433/EEC of 22 July 1987 on surveillance and protective measures which Member States may be authorized to take pursuant to Article 115 of the EEC Treaty (1), and in particular Articles 1 and 2 thereof, Whereas Decision 87/433/EEC requires Member States to have prior authorization from the Commission before introducing intra-Community surveillance of imports covered by that Decision; Whereas, under Commission Regulation (EEC) No 2955/87 (2), the import into Italy of textile products falling within category 3, originating in Pakistan, is subject to quantitative limits from 1987 to 1991; Whereas on 7 December 1987, a request was made under Article 2 of Decision 87/443/EEC by the Italian Government to the Commission of the European Communities for authorization to introduce intra-Community surveillance for textile products falling within category 3, originating in Pakistan and put into free circulation in the Community; Whereas the information given by the Italian authorities in support of this request has been examined closely by the Commission, in accordance with the criteria laid down in Decision 87/433/EEC; Whereas the Commission examined in particular whether the imports could be made subject to intra-Community surveillance under Article 2 of Decision 87/433/EEC, whether information was given as regards the alleged economic difficulties, and whether there was a danger of deflection of trade; Whereas the examination showed that there was such a danger and that steps should be taken to ensure full knowledge of likely intra-Community imports so as to render apparent any dangerous trend; Whereas, therefore, Italy should be authorized to make the imports concerned subject to prior intra-Community surveillance until 31 December 1988, HAS ADOPTED THIS DECISION: Article 1 The Italian Republic is hereby authorized to introduce, until 31 December 1988, and in accordance with Decision 87/433/EEC, inta-Community surveillance of imports of textile products of category 3 originating in Pakistan. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 21 December 1987. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 238, 21. 8. 1987, p. 26. (2) OJ No L 279, 2. 10. 1987, p. 8.